Case 5:20-cv-00209-JPB Document 54 Filed 02/17/21 Page 1 of 3 PageID #: 310




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                     Wheeling

DIANA MEY, on behalf of herself
and others similarly situated,

                      P1 a i ntiffs,

              V.                                        CIVIL ACTION NO. 5:20-CV-209
                                                        Judge Bailey

ADT, INC.,
SAFE STREETS USA, LLC, and
PERFECWISION MANUFACTURING, INC.,

                      Defendants.

                   ORDER DENYING DEFENDANTS’ MOTION TO STAY

       Pending before this Court is Defendants’ Motion to Stay [Doc. 40] and accompanying

Memorandum of Law [Doc. 41], filed January 6,2021. Plaintiff filed a Response in Opposition

[Doc. 46], and defendants filed a Reply [Doc. 53]. Accordingly, this matter is now ripe for

adjudication. For the reasons contained herein, this Court will deny the Motion.

       Plaintiff filed the underlying Complaint [Doc. 1] on September 25, 2020, alleging

violations of Sections 227(b) and 227(c) of the Telephone Consumer Protection Act (TCPA”).

One of the issues in this action is whether plaintiff received any telephone calls from an

automatic telephone dialing system (“ATDS”) without her consent, as that term is defined

underthe TCPA. See 47 U.S.C. § 227 eta!. Defendants identifythat the interpretation of the

term ATDS has been the recent subject of a deepening circuit split over whether it

encompasses anydevice that can store and automatically dial telephone numbers, even if the



                                            1
Case 5:20-cv-00209-JPB Document 54 Filed 02/17/21 Page 2 of 3 PageID #: 311




device does not use a random or sequential number generator. See [Doc. 41 at 1—2]. As

identified by the parties, the Supreme Court of the United States granted certiorari in a matter

expected to resolve this very question concerning ATDS. See Duguid v. Facebook, Inc.,

926 F.3d 1146 (9th Cir. 2019), cod, granted in pad, 141 S.Ct. 193 (U.S. July 9, 2020) (No.

19-511). Defendants requestthis Courtto staythis proceeding pending the issuance of the

Supreme Court of the United States’ opinion in Facebook, arguing thatdecision will directly

impact questions concerning liability and the direction and scope of discovery in the

underlying matter. See [Doc. 41 at 7—8].

       Plaintiff argues against a stay by asserting that no matterthe outcome in Facebook,

this case will proceed. See [Doc. 46 at 1]. According to plaintiff, in addition to her claims

concerning violations of the ATDS provisions at issue in Facebook, she has also alleged

violations of the TCPA’s provisions prohibiting calls to persons whose number are listed on

the National Do Not Call Registry. [Id.]. Plaintiff argues that these allegations will not be

impacted bythe resolution in Facebook. Moreover, plaintiff asserts that even if the decision

in Facebook instructs a narrow interpretation of ATDS, plaintiff would still be entitled to

conduct discovery regarding the dialing system that placed the call in question. [Id. at 2].

       “The proponent of a stay bears the burden of establishing its need.” Clinton v. Jones,

520 U.S. 681,708(1997) (internal citations omitted). The proponent “must make out a clear

case of hardship or inequity in being required to go forward.” Landis v. N. Am. Co., 299 U.S.

248,255(1936). In determining whetherto grant a stay, this Court has utilized three factors:

(1) the interests of judicial economy, (2) hardship and equity to the moving party if the action



                                               2
Case 5:20-cv-00209-JPB Document 54 Filed 02/17/21 Page 3 of 3 PageID #: 312




is not stayed, and (3) potential prejudice to the non-moving party. Mey v. Got Warranty, Inc.,

2016 WL 1122092, at *1 (N.D. W.Va. June 30, 2016) (Bailey, J.).

       As identified by plaintiff, none of these factors support a stay in this matter. Because

plaintiff alleges claims concerning the National Do Not Call registry, which are unrelated to the

ATDS issue to be decided in Facebook, this case will proceed regardless of how the

Supreme Court of the United States interprets the definition of ATDS. Further, regardless of

the outcome in Facebook, discovery in this matter will need to continue to determine the

manner in which the underlying dialing system placed the call at issue. Forthese reasons,

judicial economy would not be served by a stay, and there is no tangible hardship to

defendants in denying the requested stay.

       Accordingly, Defendants’ Motion to Stay [Doc. 401 is DENIED.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to all counsel of record herein.

       DATED: February 17, 2021.



                                                   %AILEV
                                                   UNITED STATES DISTRICT JUDGE




                                               3
